Citation Nr: 1448147	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional (RO).  

The Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at his local office by video conference.  In October 2014, the Veteran's representative submitted a motion to remand the case to the RO to schedule the video conference hearing.  See the October 2014 motion. 

Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a Veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a Veteran's representative without the consent of the Veteran.  See 38 C.F.R. § 20.704(e).  In light of the Veteran's request, and because the RO schedules video conference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Nashville, Tennessee Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



